Luke, J.
The 'answer- of the 'justice of the peace to the writ of certiorari denied the truth of the allegations of the petition, and the judge of the superior court did not err in entering the following judgment in the cause, to wit: “The traverse to the answer of the magistrate having been found in favor of the answer, and the answer not showing that any plea was ever filed or tendered, I do not think the court committed any error in entering judgment for the plaintiff in this case.. The suit was upon an itemized, verified account, and personal service on the defendant. It is ordered and adjudged that the certiorari be and the same is hereby overruled and dismissed.”

Judgment affirmed.


Wade, G. J., and George, J., concur.